department of the treasury internal_revenue_service washington d c date contact person jul 1d number telephone number ua l mos employer_identification_number uy q4 of -o0o oy 44us - oo legend g d o u g a g l a t o h y - c t a e z o v o w d y m a c b s x n dear applicant this letter responds to l’s request dated date for a ruling whether its participation in an investment_partnership will result in excise_tax under sec_4941 sec_4943 or sec_4945 of the internal_revenue_code facts l m n p q r s t u v w x y and z are private_foundations described in sec_501 c and a of the code the others under sec_4946 h each foundation is a disqualified_person with respect to investment management is provided to the foundations by j a family-owned company controlled by a j provides its services to l for a fee and to the other foundations free of charge d3 the foundations plan to form k a general_partnership to make certain investments together the foundations will be the only partners and the partnership_agreement will prohibit the admission of partners that are not private_foundations l will serve as the managing general_partner j will provide investment management and administrative services to k at no charge upon formation of k each foundation will make a maximum dollar commitment to k after analysis of its particular investment portfolio and projected cash_flow funded by each foundation in proportion to but not in excess of its commitment as investments are made participation in distributions and allocation_of_profits_and_losses will likewise be in the tatio of the foundations’ respective capital investments in k funding of capital calls will be mandatory upon the request of the managing general_partner k’s capital calls will be each foundation will invest a relatively small percentage of its investment portfolio in the proposed partnerships it is anticipated that each foundation’s investment in and capital commitment to the partnerships will not exceed of the value of its investment portfolio at the time that any partnership capital commitment is made each foundation's other investments will generally consist of cash and cash equivalents u s government obligations corporate debt securities equity mutual funds and publicly traded corporate stock it is contemplated that a new investment_partnership may be formed each year this arrangement will permit each foundation to review its particular investment portfolio and needs annually and to vary its investment commitment relative to the other foundations without complicating the administration of a single partnership the purpose of k and the subsequent partnerships is to enable each foundation to invest in equity interests in private businesses and private equity funds not otherwise available to them and to achieve greater diversification in investments the investments generally will be made in other lower-tier limited_partnerships j will not manage the lower-tier partnerships to which k will subscribe as a limited_partner with the possible exceptions of l and m none of the foundations could participate individually in such investments due to requirements for reasons of administrative convenience and securities laws as to the maximum number and minimum financial size and dotlar commitments of investors the partnership_agreement prohibits k from making any investments that would cause any of the foundations to be subject_to an excise_tax under sec_4944 of the code directly engaging in an operating business and making any investment thet would cause the combined interests of any partner and all disqualified persons with respect to such partner in any business_enterprise to exceed the permitted holdings of the partner under code sec_4943 and the regulations thereunder the other limited_partnerships in which k and subsequent partnerships invest may be engaged in active trades_or_businesses k’s gross_income from non-passive sources g income from partnerships engaged in an active trade_or_business may exceed in any given year the d3 foundations will treat their proportionate shares of such income as unrelated_business_income and pay tax accordingly under sec_512 of the code in compliance with sec_4941 of the code k will not buy property from sell property to exchange property with or lease property to or from a disqualified_person with respect to any of the foundation partners other than as permitted under sec_53 a -1 a of the regulations in compliance with sec_4941 b of the code k will not receive credit from or extend credit to a disqualified_person with respect to any of the foundation partners in compliance with sec_53 d -2 f of the regulations k will not purchase or sell investments in an attempt to manipulate the price of the investments to the advantage of a disqualified_person rulings requested rulings are requested that the formation and operation of k will not constitute an act of self-dealing under sec_4941 of the code result in excess_business_holdings under sec_4943 and constitute a taxable_expenditure under sec_4945 law sec_512 c of the code provides that if trade_or_business regularly carried on by a partnership of which an organization is a member is an unrelated_trade_or_business with respect to such organization such organization in computing its unrelated_business_taxable_income shall subject_to the exceptions additions and limitations contained in sec_512 include its share whether or not distributed of the gross_income of the partnership from such unrelated_trade_or_business and its share of the partnership deductions directly connected with such gross_income sec_513 of the code provides that the term trade_or_business includes any activity which is carried on for the production_of_income from the sale_of_goods or the performance of services sec_4941 of the code imposes an excise_tax on each act of self-dealing between a disqualified_person and a private_foundation sec_4941 of the code defines self-dealing as including any direct or indirect-- a sale_or_exchange or leasing of property between a private_foundation and a disqualified_person b tending of money or other extension of credit between a private_foundation and a disqualified_person dr c furnishing of goods services or facilities between a private_foundation and a disqualified_person d payment of compensation or payment or reimbursement of expenses by a private_foundation to a disqualified_person e transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation sec_4941 of the code provides that the furnishing of goods services or facilities by a disqualified_person to a private_foundation shall not be an act of self-dealing if the furnishing is without charge and if the goods services or facilities so furnished are used exclusively for purposes specified in sec_501 sec_4941 of the code provides generally that the payment of compensation by a private_foundation to a disqualified_person for personal services which are reasonable and necessary to carrying out the exempt_purpose of the private_foundation shall not be an act of self- dealing if the compensation is not excessive sec_4943 of the code imposes an excise_tax on a private foundation’s excess_business_holdings in a business_enterprise during any_tax year sec_4943 of the code defines excess_business_holdings as a private foundation's holdings of interests in business enterprises in excess of permitted holdings sec_4943 a of the code generally defines the permitted holdings of a private_foundation in an incorporated business_enterprise as of the voting_stock reduced by the percentage of voting_stock owned by all disqualified persons f all disqualified persons together own no more than of the voting_stock nonvoting_stock held by the foundation is also a permitted_holding sec_4943 of the code provides that where the foundation and all disqualified is established to the service's persons together own no more than of the voting_stock and it satisfaction that effective_control of the corporation is in one or more non-disqualified persons then the private foundation's holding is a permitted_holding sec_4943 of the code provides that a foundation is not treated as having excess_business_holdings in a corporation in which it together with all other foundations described in sec_4946 owns no more than of the voting_stock and no more than in value of all outstanding shares of all classes of stock sec_4943 c of the code provides that the permitted holdings of a private_foundation in a business_enterprise that is not incorporated is determined under regulations consistent in principle with sec_4943 except that-- in the case of a partnership or joint_venture profits interest is substituted for a voting_stock and capital interest is substituted for nonvoting_stock b in the case of a proprietorship there are no permitted holdings and c in any other case beneficial_interest is substituted for voting_stock sec_4943 d of the code provides generally that in computing the holdings of a private_foundation or a disqualified_person in any business_enterprise any stock or other interest owned directly or indirectly by or for a corporation partnership estate_or_trust shall be considered as being owned proportionately by or for its shareholders partners or beneficiaries sec_4943 of the code provides that a business_enterprise does not include-- a a functionally_related_business as defined in sec_4942 or b a trade_or_business at least of the gross_income of which is derived from passive sources including income described in section sec_12 and and income from the sale_of_goods if the seller does not manufacture produce physically receive or deliver negotiate sales of or maintain inventories in such goods sec_4945 imposes an excise_tax on taxable_expenditures by a private_foundation sec_4945 defines a taxable_expenditure as including any amount_paid or incurred by a private_foundation for any purpose other than one specified in sec_170 b sec_4946 a h of the code provides that for purposes of sec_4943 only a disqualified_person with respect to a private_foundation includes a private_foundation i which is effectively controlled directly or indirectly by the same person or persons who control the private_foundation in question or ii substantially_all of the contributions to which were made directly or indirectly by the same person or persons described in sec_4946 a b or c or members of their families within the meaning of sec_4941 d who made directly or indirectly substantially_all of the contributions to the private_foundation in question sec_1_513-1 b of the income_tax regulations provides that the term unrelated_trade_or_business has the same meaning it has in sec_162 of the code and generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services thus the term trade_or_business in sec_513 is not limited to integrated aggregates of assets activities and good will which comprise businesses for the purposes of certain other provisions of the internal_revenue_code in sec_53 d -3 c example of the foundations and similar excise_taxes regulations c a manager of private_foundation x owns an investment counseling business acting in his capacity as an investment counselor c manages x's investment portfolio for which he receives an amount which is determined to be not excessive the payment of such compensation to c shall not constitute an act of self-dealing ety yt sec_53_4943-8 of the regulations provides generally that any interest whether or not in a separate_entity owned by a corporation that is actively engaged in a trade_or_business is not deemed constructively owned by its shareholders sec_53_4943-8 of the regulations provides that for purposes of sec_53 c -- i a corporation is not considered actively engaged in a trade_or_business if the corporation is not a business_enterprise by reason of sec_4943 d a or b ii in the case of a corporation which owns passive holdings and is actively engaged in a trade_or_business such corporation is not considered actively engaged in a trade_or_business if the net assets used in such trade_or_business are insubstantial compared to passive holdings sec_53_4943-8 of the regulations provides that any interest in a business_enterprise which is owned by a partnership shall be deemed to be constructively owned by the partners in such partnerships sec_53_4943-10 of the regulations provides that except as provided in sec_53_4943-10 or c the term business_enterprise includes the active_conduct_of_a_trade_or_business including any activity regularly carried on for the production_of_income from the sale_of_goods or the performance of services and which constitutes an unrelated_trade_or_business under sec_513 of the code sec_53_4943-10 a of the regulations provides that a bond or other evidence_of_indebtedness does not constitute a holding in a business_enterprise uniess such bond or evidence_of_indebtedness is otherwise determined to be an equitable interest in such enterprise leasehold interest_in_real_property does not constitute an interest in a business_enterprise even though rent payable under such lease is dependent in whole or in part upon the income or profits derived by another from such property unless such leasehold interest constitutes an interest in the income or profits of an unrelated_trade_or_business under sec_513 similarly a sec_53_4943-10 of the regulations provides that the term business_enterprise does not include a functionally_related_business and that business holdings do not include program- related investments sec_53_4943-10 c of the regulations provides that the term business_enterprise does not include a trade_or_business at least of the gross_income of which is derived from passive sources except that if in the taxable_year in question less than of the income of a trade_or_business is from passive sources the foundation may in applying this test substitute for the passive source gross_income in such taxable_year the average gross_income from passive sources for the taxable years immediately preceding the taxable_year in question or for such shorter period as the entity has been in existence thus stock in to be considered a holding in a business_enterprise even if the company is controlled by the foundation instead the foundation is treated as owning its proportionate share of any interests in a business_enterprise held by such company under sec_4943 d a passive holding_company is not sec_53_4945-6 b of the regulations provides that expenditures to acquire investments entered into for the purpose of obtaining income or funds to be used in furtherance of purposes described in sec_170 of the code and reasonable expenses with respect to such investments ordinarily will not be treated as taxable_expenditures under sec_4945 sec_53_4945-6 of the regulations provides that conversely any expenditures_for unreasonable administrative expenses including compensation consultant fees and other fees for services rendered will ordinarily be taxable_expenditures under sec_4945 of the code unless the foundation can demonstrate that such expenses were paid_or_incurred in the good_faith belief that they were reasonable and that the payment or incurrence of such expenses in such amounts was consistent with ordinary business care and prudence the determination whether an expenditure is unreasonable shall depend upon the facts and circumstances of the particular case sec_53_4946-1 of the regulations provides that for purposes of sec_4941 of the code only an organization described in sec_501 c other than an organization described in sec_509 is not a disqualified_person in h_r rep no part 91st cong 1st sess and s rep no 91st cong 1st sess the house ways means committee and senate_finance_committee stated the following concerns underlying the enactment of sec_4943 of the code the increased use of foundations to maintain control of businesses and a corresponding decrease in concern about producing income for charitable purposes uncertainty in the law at what point business involvement or noncharitable purposes become sufficiently great to disqualify a foundation from exempt status and the harshness of revocation of c exemption as a penalty diversion of most of the interest and attention of the foundation managers away from their charitable duties to the maintenance and improvement of the business where the charitable ownership predominates the running of a business in a way that unfairly competes with businesses whose owners must pay tax on the income derived from their businesses in s rep no 91st cong 1st sess the senate_finance_committee cited the following examples in the treasury department's study of private_foundations where business rather than charitable purposes appeared to predominate in foundation activities example the a foundation holds controlling interests in separate corporations of which operate going businesses one of the businesses isa large and aggressively competitive metropolitan newspaper with assets reported at a book_value of approximately dollar_figure at the end of and with gross_receipts of more than dollar_figure million for that year another of the corporations operates the largest radio broadcasting station in the state national concern as of the beginning of carried on a life_insurance business whose total assets had a reported book_value of more than dollar_figure million at the end of among the other businesses controlled by the foundation are a lumber company several banks three large hotels a garage and a variety of office a third sold to a buildings concentrated sargely in one city these properties present an economic empire of substantial power and influence example the b foundation control sec_45 business corporations fifteen of the corporations are clothing manufacturers seven conduct real_estate businesses six operate retail stores one owns and manages a hotel others carry on printing hardware and jewelry businesses example the c foundation has acquired the operating_assets of different businesses including dairies foundries a tumber mill and a window manufacturing establishment at the present time it owns the properties of seven of these businesses its practice has been to lease its commercial assets by short-term arrangements under which its rent consists of a share of the profits of the leased enterprise upon its lessees’ operations by means of frequent reports and inspections it maintains close check in s rep no 91st cong ist sess the senate_finance_committee stated the following regarding the meaning of business holding under sec_4943 of the code the committee also provided that stock in a passive holding_company is not to be considered a business holding even if the holding_company is controlled by the instead the foundation is to be treated as owning its proportionate foundation share of the underlying assets of the holding_company the committee also made it clear that passive investments generally are not to be considered business holdings for example the holding of a bond issue is not a business holding nor is the holding of stock of a company which itself derives income in the nature of a royaity to be treated as a business holding revrul_78_144 1978_1_cb_168 held that a c organization’s leasing of heavy machinery under long-term_lease agreements requiring the lessee to provide insurance pay the applicable taxes and make and pay for most repairs with the functions of securing leases and processing rental payments performed for the organization without compensation was not excepted from the term unrelated_trade_or_business by reason of the volunteer labor exception under sec_513 a of the code once the organization found a lessee and leased the property the only remaining requirement generally was to receive record and deposit the rents the work in connection with finding a lessee negotiating a lease and processing the rental payments was performed for the organization without compensation the service reasoned that the rental of personal_property is a trade_or_business and that the volunteer labor exception applies only where a material_income-producing_factor in carrying on the business and the performance of services is there was no significant amount of labor regularly required or involved in the kind of business carried on by the organization rationale sec_4941 issues for purposes of sec_4941 of the code none of the foundations is a disqualified_person with respect to any other under sec_53_4946-1 a of the regulations therefore k not a disqualified_person with respect to any of the foundations either is te the formation and operation of k will not involve a sale_or_exchange or an extension of credit between a private_foundation and a disqualified_person and will not involve a transfer to or use by or for the benefit of a disqualified_person of the income or assets of a private_foundation the formation and operation of k as set forth above will not involve the furnishing of goods services or facilities between a private_foundation and a disqualified_person other than j’s provision of services to k and indirectly to the foundation partners however under sec_4941 d c of the code this provision of services will not result in self-dealing as j’s services will be provided without charge moreover j's services are investment management services which are permissible personal services for which a foundation may pay reasonable_compensation under sec_4941 d e of the code and sec_53 d -3 c example of the regulations involve the impermissible payment of compensation or expenses by a private_foundation to a disqualified_person for the same reasons the formation and operation of k as set forth above will not sec_4943 issues the main question presented is whether k itself is a business_enterprise for purposes of sec_4943 of the code if not then none of the foundations’ holdings in k will result in an excess business holding given the representation that k will not make any investment that would cause the interest of any foundation together with the interests of all disqualified persons with respect to such foundation in any business_enterprise to exceed the permitted holdings of the foundation under sec_4943 and assuming that none of the foundations or disqualified persons subsequently acquire an interest directly or indirectly in such business_enterprise f k were a business_enterprise then l’s investment in k along with the investments of the other foundations would be an excess business holding since the combined profit interests of l and the other foundation disqualified persons in k would be in excess of and the de k would not meet the business minimis rule_of sec_4943 c of the code would not apply enterprise exception under sec_4943 of the code since it is contemplated that less than of k's income will be derived from the listed passive sources j’s volunteer services for k would not in our view serve to exclude k from the definition of an unrelated_trade_or_business since j‘s services would not appear to be a material_income-producing_factor under the reasoning of revrul_78_144 the taxpayer argues that k is not a business_enterprise in the first place and therefore does not need the exception set forth in sec_4943 b and cites rulings such as revrul_75_223 and to the definition of trade_or_business in other sections of the code we do not necessarily agree with the taxpayer's view that k as described will not be engaged in a trade_or_business for purposes of sec_513 of the code moreover a strict reading of section sec_3 c of the regulations would limit the term passive holding_company to organizations receiving at least of their gross_income from the passive sources listea exclusively in sec_4943 of the code however the term business_enterprise for the purposes of sec_4943 may not encompass certain partnerships that engage solely in investment activities the taxpayer represents that k’s activities will consist of investing in private businesses mainly as a limited_partner in other limited_partnerships furthermore the taxpayer represents that k will not manage the business of the lower tier_partnerships because limited_partnership interests may represent passive -o- investments comparable to stock and securities k based on the specific facts represented in this case will not be treated as a business_enterprise under sec_4943 the policies underlying sec_4943 support our conclusion the legislative_history of the tax reform act of p l made it clear that congress only sought to prevent private_foundations from engaging in active businesses specifically the senate_finance_committee stated that stock in a passive holding_company is not to be considered a business holding even if the holding_company is controlled by the foundation instead the foundation is to be treated as owning its proportionate share of the underlying assets of the holding_company the committee also made it clear that passive investments generally are not to be considered business holdings see s rep no 91st cong 1st sess reprinted in u s code cong serv k will not engage directly in any sale_of_goods or performance of services but will merely hold interests in other business enterprises the purpose of k is not to maintain family control of a business the operation of k may actually result in jess business involvement or diversion of attention of foundation managers toward investment activities than would otherwise be the case except perhaps for the managers of the managing partner l a contrary conclusion in this case would prevent the taxpayer from indirectly investing in limited_partnership interests through k even though it could invest in such interests directly the taxpayer has represented that k would not acquire more than a percent interest in any limited_partnership the taxpayer and disqualified persons are allowed to directly hold up to a percent interest in a business_enterprise without violating the excess_business_holdings provision of sec_4943 the mere interposition of k should not produce a different result we think this is a situation that calls for the application of the constructive_ownership rules under the constructive_ownership rule_of sec_4943 k will not hold an impermissible interest in any business_enterprise that would result in an indirect excess business holding for any of its foundation partners given that the foundation partners could directly hold such interests in business enterprises and that k is formed for valid business reasons we believe that the foundations should be aliowed to form and hold interests in k to achieve the same result indirectly we emphasize that our ruling in this case applies solely to the facts as described and solely for purposes of sec_4943 of the code and not sec_513 or other code sections the foundation partners of k will pay unrelated_business_income_tax on their unrelated_business_taxable_income in accordance with sec_512 sec_4945 issues the formation and operation of k as set forth above will not result in any expenditures by any foundation partners for noncharitable purposes if k's expenditures and administrative payments from l to k are reasonable see sec_53_4945-6 and of the regulations rulings accordingly we rule that the formation and operation of k will not constitute an act of self-dealing under sec_4941 of the code result in excess_business_holdings under sec_4943 and ee constitute a taxable_expenditure u expenditures and administrative paym except as we have ruled above we transaction under the cited provisions of the this ruling is directed only to l used or cited as precedent nder sec_4945 assuming that k's ents from l to k are reasonable xpress no opinion as to the tax consequences of the code or under any other provisions of the code sec_61 k of the code provides that it may not be because this letter could help resolve any future questions about the application of chapter its permanent records of the code to its activities l should keep a copy of this ruling in we are providing the key district_director a copy of this ruling sincerely yours garland a carter chief exempt_organizations technical branch
